933 A.2d 723 (2007)
284 Conn. 921
Robert GRANT
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided October 2, 2007.
Mark M. Rembish, special public defender, in support of the petition.
Timothy F. Costello, special deputy assistant state's attorney, in opposition.
The petitioner Robert Grant's petition for certification for appeal from the Appellate Court, 103 Conn.App. 366, 928 A.2d 1245 (2007), is denied.
SCHALLER, J., did not participate in the consideration or decision of this petition.